Exhibit 10.43

AMENDED AND RESTATED SUPPLY AGREEMENT

This Amended and Restated Supply Agreement (“Agreement”) is entered into as of
this 8th day of September 2005 (“Effective Date”) between SYNNEX Corporation
(“Synnex”), a Delaware corporation having its principal place of business at
44201 Nobel Drive, Fremont, CA 94538, and Blue Coat Systems, Inc. (“Blue Coat”)
a Delaware corporation, having its principal place of business at 420 North Mary
Avenue, Sunnyvale, CA 94085.

RECITALS

WHEREAS, the parties previously entered into a Supply Agreement on December 29,
2000 (“Original Supply Agreement”);

WHEREAS, the parties intend to amend and restate the Original Supply Agreement
on the terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

AGREEMENT

1. DEFINITIONS

1.1 “Base Unit” shall mean the proprietary system designed by Blue Coat and
manufactured by MiTAC International Corporation.

1.2 “Common Components” are materials that are distributed by Synnex in some
manner (as specified in a Product Information Document).

1.3 “Custom Components” shall mean materials specific and unique to the Products
that cannot be returned to suppliers or sold to third parties and which are not
used by Synnex in the ordinary course of business (as specified in a Product
Information Document).

1.4 “Components” shall mean the complete list of components or bill of materials
that are used to manufacture a Product as set forth in a Product Information
Document.

1.5 “Component Lead Time” shall mean the lead time associated with a particular
Component (as specified in a Product Information Document).

1.6 “Excess Buffer Stock” shall mean Buffer Stock that has been in inventory at
Synnex for over three (3) months provided that such Buffer Stock (a) could not
previously be shipped to a customer during the three month period and (b) was
not manufactured by Synnex outside of the agreed upon Buffer Stock needs.

 

1



--------------------------------------------------------------------------------

1.7 “Excess Components” shall mean a Component that has been in inventory at
Synnex for over six (6) months provided that such Component (a) could not
previously be utilized in the manufacture of a Product during such six (6) month
period and (b) was not purchased by Synnex outside of the Total Lead Time
necessary to meet the Forecasts and Buffer Stock requirements.

1.8 “Obsolete Components” means Components that will be discarded or unused due
to such Engineering Change Order (as defined in Section 2.3) provided that such
Component was not purchased by Synnex outside of the Total Lead Time necessary
to meet the Forecasts and Buffer Stock requirements.

1.9 “Products” means the product set forth in a Product Information Document.

1.10 “Product Information Document” means an exhibit to this Agreement that
contains information and details related to the manufacture, sale and cost of a
Product.

1.11 “Product Manufacturing Time” means the pre-determined amount of lead time
between receiving a purchase order for a Product and shipping the Product (as
defined in the Product Information Document).

1.12 “Purchased Components” means materials that are neither Custom Components
nor Common Components (as specified in the Product Information Document).

1.13 “Resource Costs” means the cost of Product other than Component Costs.
Resource Costs shall include, but not be limited to, labor costs, facilities
costs and other overhead costs.

1.14 “Sensitive Components” means a Component where the cost tends to fluctuate
significantly in very short period of time. Components classified as Sensitive
Components are listed in the applicable Product Information Document.

1.15 “Software” means the software portion of the Product that is embedded in
the hardware of the Product, the user documentations, packaging and any
enhancements, modifications, updates, bug fixes, releases, patents, patent
rights, copyrights, trade secrets, know how and other intellectual property
related thereto.

1.16 “Specifications” shall mean the technical and functional specifications for
a Product as set forth in a Product Information Document and as modified from
time to time by written agreement of Blue Coat and Synnex.

 

2



--------------------------------------------------------------------------------

1.17 “Total Product Cost” shall mean Synnex’s costs to acquire all Components
for a Product, all Resource Costs related to the manufacture and shipment of a
Product and the profit to Synnex applicable to a Product (all as specified in a
Product Information Document).

1.18 “Total Lead Time” means, for a particular Component, the period of time
that includes both the Component Lead Time and the Product Manufacturing Time.

1.19 “Variable Costs” shall mean the cost of the Custom Components, the
Purchased Components and the Resource Costs.

2. MANUFACTURE AND SALE OF PRODUCTS

2.1 Product Information Document. For each Product to be manufactured and sold
by Synnex, Blue Coat and Synnex shall execute a Product Information Document in
the form set forth in Exhibit A. At a minimum, the Product Information Document
shall include, without limitation, the name and description of the Product,
Specifications, Quality Control Standards. Product Manufacturing Time,
Components, Components Costs, Component Lead Time, Engineering Charges and
Project Managers.

2.2 Products. Subject to the terms and conditions of this Agreement, Synnex
shall manufacture and sell to Blue Coat the Products set forth on each Product
Information Document. Products shall be manufactured by Synnex according to the
Product Specifications.

2.3 Engineering Change Orders. Blue Coat may change the Specifications for a
Product at any time. In the event that Blue Coat makes such changes, Blue Coat
shall issue an engineering change order in writing to Synnex specifying the
change in design, manufacturing process or installation and engineering
specifications (“Engineering Change Order”). Within five (5) days of receipt of
an Engineering Change Order, Synnex shall provide a written acknowledgement
(“Acknowledgement”), including a proposed schedule to implement such changes or
additions, an estimate of the cost to implement such changes or additions and
the costs associated with the Obsolete Components. Blue Coat shall review such
proposed schedule and estimates and either accept or reject the Acknowledgement.
If Blue Coat accepts the Acknowledgement, Blue Coat shall pay Synnex the amounts
specified in the Acknowledgement. Notwithstanding the above, Blue Coat shall not
be responsible for reimbursing Synnex for Obsolete Components that were
purchased outside of the Total Lead Time necessary to meet the Forecasts
(defined below).

2.4 Project Manager. Each party shall appoint project managers (“Project
Managers”) associated with Products. The names, addresses, telephone, fax
numbers and email address of the Project Managers are set forth in the Product
Information Document. The Project Managers shall act as liaisons between the
parties with respect to their

 

3



--------------------------------------------------------------------------------

respective performances as it relates to their particular Product and shall
provide the parties from time to time with the names and telephone number of
additional specific contact persons when such direct contact is preferable. In
the event that either party appoints a new Project Manager, such party shall
promptly notify the other.

2.5 Subcontractors. The parties acknowledge that the work and manufacturing
obligations set forth in this Agreement must be performed by Synnex except where
third parties selected by Synnex are approved in advance and in writing by Blue
Coat (“Subcontractors”). If any part of the performance under this Agreement is
dependent on the performance of Subcontractors, Synnex shall inspect and
promptly report to Blue Coat any material defect that renders such work
unsuitable for Synnex’s proper performance. Synnex’s silence shall constitute
approval of such Subcontractor performance as fit, proper and suitable for
Synnex’s performance under this Agreement, and, in any case, Synnex shall be
responsible for the activities of Subcontractors. Blue Coat will not be
responsible for payment or other obligations to any Subcontractors. If for any
reason Synnex fails to make prompt payment to a Subcontractor and as a result,
the production of the Product could be halted due to unavailability of
components from Subcontractor, then Synnex shall immediately notify Blue Coat
and the parties shall work in good faith to resolve the issue.

3. OWNERSHIP

3.1 Tools As between the parties, Blue Coat shall own all tools it provides to
Synnex (“Tools”).

3.2 Inventions. As between the parties, Blue Coat exclusively shall have all
right, title and interest (including all patent rights, copyrights, trade secret
rights, mask work rights and other rights throughout the world (collectively,
“Intellectual Property Rights”)) in any and all information relating to Product
design, construction, assembly, development or architecture, all inventions,
ideas, suggestions regarding Product improvements or other information made or
conceived or reduced to practice by Synnex (or the parties jointly) in the
course of performing the services under this Agreement (“Inventions”). Synnex
will have no right or license in the foregoing, except as expressly provided
herein.

3.3 Assignment. The parties hereby make any assignments necessary to accomplish
the foregoing ownership provisions. In interpreting such ownership provisions
anything made or conceived or reduced to practice by an employee or contractor
of a party in the course of performance under this Agreement will be deemed so
made or conceived or reduced to practice by that party; each party has and will
have appropriate agreements with all such employees and contractors necessary to
fully effect the provisions of this Section.

3.4 Perfection. A party being assigned any proprietary right under this
Agreement will have the exclusive right to, and, at such party’s expense, the
assigning

 

4



--------------------------------------------------------------------------------

party agrees to assist such party in every proper way (including, without
limitation, becoming a nominal party) to, evidence, record and perfect the
assignment and to apply for and obtain recordation of and from time to time
enforce, maintain, and defend such proprietary rights. A party will execute all
documents the other may reasonably request for such purposes,

3.5 Synnex Intellectual Property. Synnex shall retain all ownership and rights,
including all Intellectual Property Rights, in and to it’s proprietary
electronics and manufacturing techniques except to the extent such rights were
invented pursuant to Synnex’s performance under this Agreement (“Synnex
Pre-Existing Rights”). Any Synnex Pre-Existing Rights that were created prior to
the Effective Date but are used or necessary to the manufacture and fulfillment
of the Products, Synnex hereby provides Blue Coat with a non-exclusive,
irrevocable, perpetual license to such Synnex Pre-Existing Rights.

4. PRICING AND PAYMENT TERMS

4.1 Prices. The initial price for a Product shall be set forth in the Product
Information Document.

4.2 Adjustment to Variable Costs. On a quarterly basis the parties will review
the Total Product Cost of the Products. Within the first seven (7) business days
of a calendar quarter, Synnex shall provide Blue Coat with written notice of the
positive and negative price variances that have occurred and the proposed
changes in Variable Costs to be implemented in the next Blue Coat fiscal quarter
(“New Costs”). Such New Costs shall be in effect for one quarter (such quarter
shall be measured using Blue Coat’s fiscal quarter), provided that the cost of
the Sensitive Components, does not change significantly (greater than five
percent (5%) of the total Sensitive Component price) during the one quarter
period. If the cost of Sensitive Components changes significantly during the one
quarter period, then, upon mutual agreement by Blue Coat and Synnex, the Total
Product Cost of the Products can be adjusted during the one quarter period.
Purchase orders placed prior to the proposed effective date and not canceled by
Blue Coat shall not be affected by the New Costs.

4.3 Total Product Cost Notification. At least five (5) business days prior to
the beginning of each Blue Coat fiscal quarter, Synnex shall notify Blue Coat of
the Total Product Cost (based on using the New Costs amounts) and provide Blue
Coat with a breakdown of the costs and profit used to calculate such Total
Product Cost.

4.4 Engineering Charge and Special Tooling. Blue Coat shall pay to Synnex a
non-recurring Engineering Charge (as specified in the Product Information
Document) to reimburse Synnex for the out-of-pocket cost of the special
equipment and tooling associated with the manufacture of the Product and any
other special equipment or tooling that the parties subsequently determine in
writing (and add to the Product Information Document) (collectively, the
“Special Tooling”). For purposes of this

 

5



--------------------------------------------------------------------------------

Agreement, Synnex represents and warrants that the Special Tooling shall not be
commercially used on behalf of any party other than Blue Coat. Synnex shall,
upon payment of the Engineering Charge by Blue Coat, transfer all right, title
and interest to the Special Tooling to Blue Coat, free and clear of any liens or
other encumbrances. Upon any termination or expiration of this Agreement, Synnex
shall assist and cooperate in good faith with the transfer by Blue Coat of the
Special Tooling to other locations designated by Blue Coat. During the term of
this Agreement, Blue Coat shall reimburse Synnex for expenses or costs related
to the Special Tooling (including repairs) that are previously approved by Blue
Coat.

4.5 Other Costs. Blue Coat shall also pay any pre-approved (in writing by Blue
Coat) additional costs and expenses that are not specified in this Agreement.
Any such costs or expenses shall be paid within thirty (30) days after receipt
of invoice.

4.6 Cost Reduction. On a quarterly basis, Synnex shall use commercially
reasonable efforts to minimize the cost in the Component Costs and Resource
Costs. Synnex shall provide and Blue Coat will review all Component Costs and
Resource Costs on a quarterly basis. Costs to be reviewed include, but are not
limited to, time studies for production and costs related to repairs, testing,
kitting, inventory management, shipping and quality inspections. Costing
analysis will include generic salary information for relevant personnel
including staffing quantities and volumes. The parties will work together to
develop a process for standardizing this quarterly review. Once this process is
developed it shall be memorialized and incorporated into this Agreement as
Exhibit B. Synnex shall use commercially reasonable efforts to work on achieving
cost savings on both materials and processes, and such savings shall be
reflected in a reduction of the Total Product Cost. In addition, Synnex shall
use commercially reasonable efforts to institute any cost reduction proposals
reasonably suggested by Blue Coat, and to reduce the purchase price of the
Products to Blue Coat by an amount equal to the per unit saving realized
therefrom.

4.7 Taxes. Prices stated in the Product Information Document are in U.S. dollars
and include any withholding taxes and the like. Synnex agrees that amounts paid
pursuant to this Agreement are not subject to sales and use tax. Blue Coat
agrees to provide Synnex with satisfactory documentation (including but not
limited to resale exemption or other certificates) supporting such status. All
other items of tax based in whole or in part on the income of a party shall be
the sole responsibility of such party.

4.8 Payment Terms. Synnex shall invoice Blue Coat upon shipment of the Product.
All undisputed payments due hereunder shall be paid in U.S. dollars not later
than thirty (30) days following the invoice date which shall be no earlier than
the ship date. In the event that an invoice is not paid within forty (40) days
following the invoice date (provided Blue Coat has not paid any invoices late in
the previous twelve, a late charge shall be charged to Blue Coat of one percent
(1%) per month of the delinquent undisputed invoice amount. If Blue Coat’s gross
revenue in any one quarter drops more than 25% over the previous quarter, then
Synnex reserves the right to alter or change any and all credit terms upon five
(5) business days prior written notice to Blue Coat.

 

6



--------------------------------------------------------------------------------

4.9 Favorable Terms. Synnex warrants that during the term of this Agreement the
terms and conditions of this Agreement, including discounts, prices and
shipping, are no less favorable than the terms, conditions, discounts and prices
given to any third party that purchases or licenses products or services from
Synnex in similar quantities and under similar conditions. Blue Coat reserves
the right to audit Synnex’s books and records, during the term of this Agreement
and for three (3) years after its termination to verify Synnex’s compliance with
this Section. The audit will not be done more than once in any calendar year and
shall be done through an independent third party. Such third party shall execute
a non-disclosure agreement prior to performing the audit. The cost of the audit
shall be borne by Blue Coat, unless the third party determines that Synnex is
not in compliance with this Section in which event Synnex shall pay for the
audit. If the third party determines that Synnex has not charged Blue Coat the
correct price, Synnex shall pay to Blue Coat the difference within thirty
(30) days after the third party issues its report.

4.10 Inventory Count. Within the first five (5) days of each Blue Coat calendar
month, Synnex shall notify Blue Coat of the total number of Products in
inventory, the total number of Components in inventory (in a costed report), how
long each Component has been in inventory, the Forecasts under which each
Component was purchased, the date the Component was purchased and any open
purchase orders for Components that have not been received.

5. PURCHASE ORDERS

5.1 Purchase Orders. Blue Coat’s purchase orders for Products shall include the
following:

 

  (a) Identification of Products ordered by Blue Coat part number and
descriptions;

 

  (b) Quantity to be purchased;

 

  (c) Price of Products ordered;

 

  (d) Required shipment date; and

 

  (e) Shipping information (including location).

5.2 Controlling Terms. All purchase orders and invoices under this Agreement
shall be subject only to the terms and conditions hereof. In the event the terms
of any such purchase order, confirmation or similar document conflicts with or
are

 

7



--------------------------------------------------------------------------------

additional to the terms of this Agreement, the terms of this Agreement alone
shall apply and shall govern regardless of execution of such document by one or
both parties, except that the parties may agree to negotiate non-preprinted
terms which shall be effective only if executed by both parties. Any other terms
and conditions (from either party) shall not apply to this Agreement or the
purchase orders.

5.3 Purchase Order Process. All purchase orders received by Synnex for Products
shall be accepted or rejected by Synnex within one (1) business day upon their
receipt, if the purchase order is in compliance with the terms of this
Agreement. Any purchase order no rejected within the time period will be deemed
accepted. Synnex may only reject a purchase order for good cause. If Synnex has
any reason to believe it will not meet the required shipment date, it shall use
reasonable efforts to notify Blue Coat within four (4) business hours, but in no
event shall such notice be more than two (2) business days of the receipt of the
purchase order. Blue Coat shall have the ability to track the status of any
purchase order online using the web site located at wss.synnex.com. Synnex shall
provide Blue Coat with an electronic shipping notification within two (2) hours
after the Product has shipped (however, Synnex shall use diligent efforts to
improve this response time to one (1) hour). Invoicing will be daily with all
relevant and accurate tracking numbers and freight charges included with the
invoice.

5.4 Forecasts. Before the beginning of each month, Blue Coat shall provide
non-binding, rolling twelve (12) month forecasts setting forth Blue Coat’s
demand for Product. Before the beginning of each month, Blue Coat shall also
provide Synnex with binding three (3) month forecast (“Forecast”).

5.5 Cancellation of Purchase Orders. Provided such notice is within forty-eight
(48) hours after submission of a purchase order, Blue Coat may cancel or modify
such purchase order without the approval of Synnex. Notwithstanding the
foregoing, in the event that Blue Coat cancels some quantity of units of
Products ordered pursuant to a purchase order or Forecast, Synnex, upon receipt
of such written notice of such cancellation, shall stop work on such units of
Products to the extent specified therein. Blue Coat’s termination liability for
a cancellation shall be limited to payment for all units of Products shipped to
Blue Coat, payment for any units of Buffer Stock and payment of any Purchased
Components and/or Custom Components as set forth in Section 9.

5.6 Order Increases. Upon written request from Blue Coat, Synnex shall use its
commercially diligent efforts to (a) ship on the requested date the number of
items ordered by Blue Coat in excess of that set forth in Blue Coat’s Forecast;
and (b) ship items in less than the expected lead-time if so requested by Blue
Coat. However, failure to perform the foregoing shall not be considered a
default under this Agreement.

5.7 Rush Orders. Blue Coat may, at its option, submit purchase orders requesting
immediate shipment (as early as same day shipment) (“Rush Orders”). Synnex shall
use its commercially diligent efforts to fill Rush Orders.

 

8



--------------------------------------------------------------------------------

6. SHIPPING

6.1 Packaging and Shipping. Synnex shall package and label the Products pursuant
to the Specifications. Synnex shall not mark or label the Products except as set
forth in the Specifications. Synnex shall tender the Products FOB Origin and
ship the Products to the designated shipping location set forth in the purchase
order. Freight charges not billed as collect to Blue Coat’s customers will be
invoiced to Blue Coat on the invoice associated with each purchase order. All
Products shall ship from Synnex in order to meet the required shipment date
specified on the purchase order. In the event a shipment will not meet the
required shipment date (and such failure was in Synnex’s control), routing may
be changed to premium transportation at Blue Coat’s request. In that event,
Synnex shall bear the expense of any difference in the freight costs for the
premium transportation.

6.2 Documentation. Synnex shall maintain complete and accurate shipping
documentation for all shipments for a minimum of five (5) years following the
date of shipment. Shipment documentation includes the purchase order, packing
slip, commercial invoice, carrier waybill and Synnex billing invoice. Blue Coat
and its authorized agents and representatives shall have access to such records
for purposes of performing an audit during normal business hours during the term
of this Agreement and during periods which Synnex is required to retain such
records. Any and all such records disclosed to Blue Coat shall be deemed
“Confidential Information” as referenced in Section 17 below.

6.3 Late Shipments. Under no circumstances will Synnex be liable for (a) any
late shipment damages if it fails to ship items that were ordered and scheduled
for shipment in shorter than the standard Product Manufacturing Time and Synnex
was unable to ship on time, (b) any late shipment damages if the delay was due
to a Blue Coat designated supplier issue or (c) any late shipment damages if the
delay was due to force majeure.

6.4 Allocation. Synnex shall in any event use diligent commercial efforts to
maintain the ability to supply all Product that Blue Coat orders from Synnex.
Synnex agrees that, in the event of an allocation due to a Force Majeure event,
Blue Coat’s order(s), subject to normal lead-time requirements, shall be filled
according to an allocation plan no less favorable than that provided to any
other Synnex customer. Synnex shall provide Blue Coat with as much notice as
possible if it anticipates or has reason to believe that Synnex’s output of the
Product shall not be sufficient to meet all of Blue Coat’s requirements for any
period.

 

9



--------------------------------------------------------------------------------

7. ACCEPTANCE & REJECTION

7.1 Inspection. Notwithstanding any prior inspection or payment by Blue Coat,
all Products shall be subject to final inspection and acceptance at Blue Coat’s
specified destination within sixty (60) days after delivery.

7.2 Rejection. If any Product is defective, or otherwise not in conformity with
the requirements of Blue Coat’s applicable Specifications, Blue Coat may require
Synnex to promptly replace the Product and Synnex shall replace such Product
within five (5) working days of Synnex’s receipt of such request. If after being
requested by Blue Coat Synnex fails to promptly replace or correct any defective
item, then Blue Coat shall have the right, at its sole option and in addition to
any other rights or remedied it may have, to (a) replace or correct such Product
and charge to Synnex the cost occasioned thereby, or (b) without further notice
to cancel the applicable purchase order relative to the rejected material
without penalty or terminate this Agreement for default in accordance with the
termination provisions herein and require refund of any payments made relative
to the rejected Products. At Blue Coat’s request, Synnex shall provide to Blue
Coat a failure analysis report specifying the reason for failure of any rejected
Product. No Product shall be returned to Synnex without an accompanying Synnex
supplied RMA number.

7.3 Credits. If a Product was returned pursuant to Section 7.2 due to an error
by Synnex (e.g., an error as to workmanship or integration of the Components),
then Synnex shall credit Blue Coat the amount paid for the replacement Product.
The Product Information Document may contain information specifying Synnex’s
responsibilities and where Synnex shall be obligated to credit Blue Coat
pursuant to this Section 7.2 and 7.3.

8. QUALITY

8.1 Quality Control. Synnex acknowledges and agrees that the Products will be
subject to the Quality Control Standards set forth in the Product Information
Document. Synnex shall perform and hereby warrants that all Products to be
shipped have passed the test and quality control procedures set forth in the
Product Information Document and meet the Specifications in all material
respects.

8.2 Quality Control Personnel. Blue Coat may at its option and expense send its
quality control personnel to Synnex’s manufacturing and assembly facilities to
assist in or observe the work in progress as set forth in the Product
Information Document without materially interrupting Synnex’s business. Blue
Coat may from time to time suggest commercially reasonable modification to
Synnex’s procedures for performing the work under this Agreement for the purpose
of enhancing or assuring quality and Synnex shall act in good faith to comply
with such suggestions.

8.3 Quality. Synnex shall provide the Products to Blue Coat free of
manufacturing defects and in conformance with this Agreement.

8.4 Management Reviews. Reviews will be held on a quarterly basis, after the
close of Blue Coat’s fiscal quarter, to assess the performance of Synnex against
the

 

10



--------------------------------------------------------------------------------

mutually established objectives and criteria. Reviews will include the resetting
of standards for subsequent periods as well as establishing and measuring
Synnex’s performance record at Blue Coat. The location and/or meeting method
will be mutually agreed upon by the parties. If on-site meetings are determined
to be appropriate, the intent will be to alternate periodically between Blue
Coat and Synnex sites.

8.5 Facility Inspection. Synnex shall, whenever reasonably requested by Blue
Coat, permit Blue Coat, or a third party acting on behalf of Blue Coat, the
opportunity to inspect the production process at Synnex’s facility with respect
to a Product, provided that such inspection shall not exceed one (1) per year.
Blue Coat shall provide Synnex with two (2) week notice prior to the visit.

8.6 Production Monitoring and Records. Synnex shall at all times maintain fully
updated production (including but not limited to work forecasted, work in
progress and inventory levels), and Synnex shall permit Blue Coat to monitor at
any time such levels through a Synnex’s web page or its successor site. In
addition, Synnex shall maintain complete and accurate records of all amounts
billed and billable to Blue Coat, Variable Costs and payments made by Blue Coat
hereunder in accordance with U.S. generally accepted accounting practices
(consistently applied) for a period of three (3) years following the date of
final payment for Products within the term of this Agreement. Synnex will not
modify its accounting treatment or methods for calculating or determining or
allocating costs relating to the Products without Blue Coat’s prior written
consent, which such consent shall not be unreasonably withheld. Synnex agrees to
provide reasonable supporting documentation concerning any disputed invoice to
Blue Coat within thirty (30) days after Blue Coat provides written notice of
dispute to Synnex. Blue Coat agrees to submit to Synnex any dispute regarding
any invoices, in writing, within thirty (30) days after Blue Coat becomes aware,
but in no event longer than ninety (90) days after the invoice date, of an issue
that may give rise to a dispute. Each party shall have thirty (30) days to
respond to claims in writing. Blue Coat and its authorized agents and
representatives shall have access to such records for purposes of audit during
normal business hours during the term of this Agreement and during periods which
Synnex is required to retain such records. Any and all such records disclosed to
Blue Coat shall be deemed “Confidential Information” (whether or not such
records are labeled or identified as such) as referenced in Section 17 below.

 

11



--------------------------------------------------------------------------------

9. INVENTORY LIABILITY

In the event that Synnex purchases or orders Components, in order to meet Blue
Coat’s requirements for Buffer Stock or Forecasts, Blue Coat may be required to
purchase the unused portion of such Components from Synnex upon demand if Blue
Coat fails to purchase Products in accordance with such Forecast. Blue Coat
shall pay for such Components in the amounts and at times contemplated as
follows:

9.1 Common Components. Blue Coat shall have no payment obligation or other
liability for Common Components that are purchased by Synnex for this Agreement
and Synnex shall indemnify and hold Blue Coat harmless from all costs and
expenses arising from such Common Components.

9.2 Purchased Components. Synnex shall purchase, pursuant to this Agreement,
Purchased Components as required to meet the Forecasts. In the event that any
Purchased Components become Excess Components or Obsolete Components, Synnex
will make every effort to return the Purchased Components to the respective
suppliers or resell the Purchased Components to third parties (up to a period of
thirty (30) days). Blue Coat shall reimburse Synnex for any price differential
between the selling price and the then current value of the Purchased Components
provided that Synnex shall use its best commercially reasonable efforts to sell
the Purchased Components at the best price available. Additionally, any
restocking fees or related return fees charged by suppliers for accepting the
return of Purchased Components shall be the obligation of Blue Coat. In the
event Purchased Components are not returned to the suppliers or resold to third
parties within thirty (30) days of Synnex’s demand for payment therefor, such
Purchased Components shall be deemed to be Custom Components.

9.3 Custom Components. Synnex shall purchase, pursuant to this Agreement, Custom
Components as required to meet the Forecasts and purchase orders. In the event
that any Custom Components become Excess Components, Blue Coat shall pay Synnex
for a reasonable carrying cost for such inventory of Excess or Obsolete Custom
Components within thirty (30) business days of (a) Synnex’s demand for payment
therefor or (b) the deemed conversion of Purchase Components to Custom
Components as a result of expiration of the thirty (30) day period specified in
Section 9.2. In the event that any Custom Components become Obsolete Components,
Blue Coat shall pay Synnex the amount Synnex paid for such Custom Components
within thirty (30) days after such Custom Component becoming an Obsolete
Component.

9.4 Buffer Stock. Synnex will be required to maintain a minimum buffer stock of
all Products as specified in a Product Information Document (and updated by Blue
Coat as needed) (“Buffer Stock”). This Buffer Stock is to accommodate requests
for expedited orders and dead-on-arrival replacements. Additionally, the Buffer
Stock will be used to accommodate expected and unexpected quarterly business
cycle fluctuations. However, the Buffer Stock will not exceed a maximum as
specified in Product Information Document. If the Buffer Stock becomes Excess
Buffer Stock, then Blue

 

12



--------------------------------------------------------------------------------

Coat shall pay either (a) reasonable carrying costs for such Excess Buffer Stock
or (b) the Product cost as outlined in the Product Information Document or the
updated cost agreed to by the parties.

10. TERM AND TERMINATION

10.1 Term. This Agreement shall begin upon the Effective Date and, unless
terminated as provided herein, shall continue in effect for five (5) years. The
Agreement shall automatically renew for additional one (1) year terms unless and
until either party provides written notice of non-renewal at least one hundred
and eighty (180) days prior to the end of any such term.

10.2 Termination of Agreement.

(a) For Breach. If a party materially breaches any provision of this Agreement,
the non-breaching party may terminate this Agreement upon thirty (30) days
written notice thereof unless such material breach is cured within the notice
period.

(b) Effect of Termination for Breach. If any unfilled or partially unfilled
purchase orders are outstanding at termination, the non-breaching party may
cancel them without obligation to make any payments to the breaching party.
Unfilled purchase orders (or portions thereof) that are not cancelled by the
non-breaching party will be filled and paid for in accordance with the terms of
this Agreement.

10.3 Survivability and Obligations Upon Termination. Section 1, 3, 8, 9 (for a
period of three (3) months after the date of termination) and 10 through 20
shall survive the termination of this Agreement. Furthermore, in the event of
any termination or expiration of this Agreement (a) Synnex shall deliver all
Tools to Blue Coat within five (5) days after termination, (b) each party shall
return or destroy the other party’s Confidential Information with destruction
certificate (if requested), except an archival copy as required by record
retention policies or law and (c) the parties shall comply with the transition
services provisions set forth in Section 11.

11. TRANSITION AFTER TERMINATION. Following any termination or expiration of
this Agreement, each party shall assist and cooperate in good faith with the
other party to enable an orderly dissolution of the relationship or the
relationship contemplated hereby. Any such assistance and cooperation shall be
at each parties standard rates. Synnex shall use diligent efforts to provide to
Blue Coat all services and assistance reasonably requested by Blue Coat to
enable an orderly transition of the services at Synnex’s standard rates for the
employees involved in providing such transition services.

 

13



--------------------------------------------------------------------------------

12. WARRANTIES

12.1 Authority. Each party warrants that it has the right and authority to enter
into this Agreement and perform its obligations hereunder.

12.2 No Liens. Synnex further warrants that the Products will be shipped to Blue
Coat or its designated location free of all liens, claims and/or encumbrances.

12.3 No Defects. Synnex warrants that all Products shipped hereunder will be
free from material defects in materials and workmanship and will conform in all
material respects to the Specifications for thirteen (13) months (the “Warranty
Period”) from the date of shipment of the Products to Blue Coat or its designee.
During the Warranty Period, Blue Coat will ship defective Products, if any, to
Synnex FOB Origin freight prepaid. Synnex shall repair or replace and return to
Blue Coat (or the location designated by Blue Coat) defective Products within
five (5) business days after receiving the defective Products. Synnex shall ship
the repaired or replaced Products FOB Destination to be designated by Blue Coat
via the same ship method as the Products being returned, freight prepaid. The
Warranty Period covering repaired or replaced Products shall be the greater of
the remainder of the original Warranty Period or ninety (90) days. The method of
disposition of any replaced Products will be as mutually agreed by both parties
in writing.

12.4 Repairs Not Covered Under Warranty. In addition to repairs covered in the
Section above, Synnex shall provide repair services on all Products for at least
five (5) years after the Warranty Period has expired at the rates set forth in
the Repair Service Level Agreement attached hereto as Exhibit B.

12.5 THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES WHETHER STATUTORY, EXPRESS
OR IMPLIED. INCLUDING BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR PARTICULAR PURPOSE AND NON-INFRINGEMENT AND FOR ALL OTHER
OBLIGATIONS OR LIABILITIES ON SYNNEX’S PART.

13. SYNNEX NEITHER ASSUMES, NOR AUTHORIZES ANY OTHER PERSON TO ASSUME FOR
SYNNEX, ANY OTHER LIABILITY IN CONNECTION WITH THE SALE OF PRODUCTS TO BLUE COAT
OR ITS CUSTOMERS. THIS WARRANTY SHALL NOT APPLY TO ANY UNITS OF PRODUCTS WHICH
SHALL HAVE BEEN REPAIRED OR ALTERED OTHER THAN BY SYNNEX OR WHICH SHALL HAVE
BEEN SUBJECT TO MISUSE, NEGLIGENCE, OR ACCIDENT. SYNNEX SHALL NOT BE LIABLE FOR
PERSONAL INJURY RESULTING DIRECTLY OR INDIRECTLY FROM THE DESIGN, MATERIAL,
OPERATION OR INSTALLATION OF ANY UNITS OF PRODUCTS, OTHER THAN FOR PERSONAL
INJURY RESULTING SOLELY FROM WORKMANSHIP.

 

14



--------------------------------------------------------------------------------

14. EXPORT. In exporting and importing the Products, each party agrees to comply
with all export and import laws, rules, policies, procedures, restrictions and
regulations of the Department of Commerce or other United States or foreign
agency or authority, and not to export or import, or allow the export or
re-export or import of any goods in violation of any such restrictions, laws or
regulations. Each party shall obtain all licenses, permits and approvals
required by any government; provided that in doing so Synnex shall at all times
fully protect the Confidential Information and proprietary rights of Blue Coat
and shall not bind Blue Coat to any action or inaction unless agreed to in
writing by Blue Coat. Blue Coat shall provide accurate product export
classifications and valuations to Synnex. Each party will indemnify and hold the
other party harmless for any breach of this Section 14 by such party.

15. RELATIONSHIP OF PARTIES AND LIABILITY

15.1 Independent Contractor. Synnex and Blue Coat shall be deemed to be an
independent contractor to one another and not its agent or employee. Neither
party shall have any authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other party.

15.2 Indemnity. Each party shall be responsible for all acts and omissions,
whether or not willful, reckless or negligent, of it, its agents and employees,
and shall indemnify and defend the other party and its customers against and
save it harmless from, any and all claims, demands, damages, losses, costs,
attorney’s fees or expenses of whatever nature (including, without limitation,
those resulting from infringement, design defects, product liability or
violations of any law) made against or sustained by each party by reason of the
foregoing or this Agreement or the work performed hereunder, whether or not any
breach of contract is involved.

16. LIMITATION OF LIABILITY. EXCEPT FOR A CLAIM PURSUANT TO SECTION 15.2 OR A
BREACH OF SECTION 17, OR FOR LIABILITY ARISING FROM THE GROSS NEGLIGENCE OR
INTENTIONAL CONDUCT OF A PARTY, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES RELATED TO THIS
AGREEMENT, WHETHER FROM ANY TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY OR ANY
OTHER LEGAL OR EQUITABLE THEORY.

17. CONFIDENTIALITY

17.1 Proprietary Information. Prior to and during the performance of this
Agreement, the parties may disclose or furnish to each other proprietary
marketing, technical or business information either verbally or in tangible form
(the “Confidential Information”). Any information concerning Product design, the
Base Unit, construction, assembly, manufacture, development, or architecture or
the Product, and information concerning the business, products, marketing
efforts, technology or finances of Blue Coat shall be deemed to be the
Confidential Information of Blue Coat. All information

 

15



--------------------------------------------------------------------------------

referenced in Section 6.2 and 8.6 above and any information concerning
proprietary electronics and manufacturing techniques (except those invented
pursuant to Synnex’s obligations under the Agreement) and information concerning
the business, products, marketing efforts, technology or finances of Synnex,
shall be deemed to be the Confidential Information of Synnex. All Confidential
Information of the disclosing party shall be held in confidence by the receiving
party and not directly or indirectly disclosed, copied or used. The terms and
existence of this Agreement are confidential and neither party shall disclose
such information except as required by operation of law or regulatory authority.

17.2 Non-Confidential Information. The confidentiality obligation set forth in
Section 17.1, shall not apply to information that (a) is already known to the
receiving party without any obligation of confidentiality; (b) has entered the
public domain through no action or inaction of the receiving party; (c) is
generally available to the public; or (d) was disclosed to the receiving party
by a third party not in violation of the disclosing party’s proprietary rights.

17.3 Injunction. Each party acknowledges that the Confidential Information of
the disclosing party constitutes valuable trade secrets of the disclosing party
and that the unauthorized disclosure or use of such Confidential Information by
the receiving party will cause irreparable harm, for which no remedies of law
will be adequate. Accordingly, the parties agree that the disclosing party shall
have the right, in addition to any other remedies, to obtain injunctive relief
against the receiving party in the event that the receiving party breaches the
confidentiality obligations set forth in this Section 17.

18. INFRINGEMENT INDEMNIFICATION. Blue Coat shall defend, indemnify and hold
harmless Synnex with respect to any claim, demand, cost or expense (including
reasonable attorney’s fees), settlement, and damages finally awarded to the
extent that it is based upon a third party claim that a Product infringes any
United states or foreign patent, copyright, trademark or trade secret. Blue
Coat’s indemnification obligations herein are conditioned upon Synnex
(a) providing prompt notice of any indemnifiable claim to Blue Coat,
(b) permitting Blue Coat to assume sole control of the defense and settlement of
such claim or action provided that Blue Coat does not prejudice Synnex’s
position by admitting liability for Synnex for which Blue Coat has no obligation
to indemnify Synnex or cause Synnex to incur any costs for which Blue Coat has
no obligation to indemnify Synnex (in such case, Synnex must provide consent for
the settlement, such consent not to be unreasonably withheld or delayed), and
(c) Synnex reasonably cooperating (at Blue Coat’s expense) in the defense and
settlement thereof. The foregoing states the sole and exclusive remedy and
obligations of Blue Coat for infringement arising from this Agreement.

19. LIENS AND SECURITY INTERESTS. Synnex warrants that Synnex has not and will
not, directly or indirectly create, incur or permit to exist any lien,
encumbrances or security interest on or with respect to the Components or
Products during the term (except those persons claiming by, through or under
Blue Coat).

 

16



--------------------------------------------------------------------------------

20. MISCELLANEOUS.

20.1 Assignability. Each party shall not transfer or assign any of its rights or
obligations hereunder without the prior written consent of the other party and
any transfer or obligations hereunder without the prior written consent of the
both parties shall be void and of no effect. Notwithstanding the foregoing, Blue
Coat may assign this Agreement without consent to an acquirer of all or
substantially all of Blue Coat’s equity, assets or business.

20.2 Waiver. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given, and only if such waiver is
express and in writing by the parties hereto.

20.3 Governing Law and Venue. This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of California, without
regard to conflicts of laws provisions thereof and without regard to the United
Nations Convention on Contracts for the International Sale of Goods. The sole
and exclusive venue and jurisdiction for all disputes arising from this
Agreement shall be the state and Federal courts located in San Francisco,
California.

20.4 Entire Agreement. This Agreement supersedes all proposals, oral or written,
all negotiations, conversations, or discussions between or among parties
relating to the subject matter of this Agreement and all past dealing or
industry custom.

20.5 Notices. All notices or demands by any party pursuant to this Agreement
shall be made by personal delivery or certified mail, return receipt requested
to the addresses written above. All such notices shall be deemed received upon
actual receipt for personal delivery and upon deposit in the U.S. mail, postage
prepaid, for certified mail delivery.

20.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, Synnex and its successors and assigns and Blue
Coat and Blue Coat’s successors and assigns.

20.7 Amendments. Any provision hereof may be amended and the observance of any
provision of this Agreement may be waived (either generally or in any particular
instance and either retroactively or prospectively) only with the written
consent of Blue Coat and Synnex. However, it is the intention of the parties
that this Agreement be controlling over additional or different terms of any
invoices, confirmations or similar documents (other than additional terms (e.g.
quantities, proposed ship dates, etc.) expressly contemplated herein as to be
supplied in such documents) even if accepted in writing by both parties.

 

17



--------------------------------------------------------------------------------

20.8 Counterparts. This Agreement may be executed in one (1) or more
counterparts.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, all as
of the day and year first above written.

 

SYNNEX Corporation By:  

/s/ Simon Y. Leung

Title:   General Counsel and Corporate Secretary Blue Coat Systems, Inc. By:  

/s/ Kevin S. Royal

Title:   Chief Financial Officer

 

18



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT INFORMATION DOCUMENT

The following Product Information Document shall be considered a part of the
Amended and Restated Supply Agreement entered into by Blue Coat Systems, Inc.
and Synnex Corporation on September 8, 2005. All terms not defined herein shall
have the meaning ascribed to them in the Amended and Restated Supply Agreement.

Effective Date:

PRODUCT INFORMATION

Product:

Specifications:

Product Manufacturing Time:

Quality Control Standards:

PRICING AND MATERIAL INFORMATION

Initial Price:

 

A-1



--------------------------------------------------------------------------------

Exhibit A - Product Information Document (cont.)

 

Component Breakdown:

 

Component

   Component
Cost    Component
Lead Time   

Component Type

(Custom, Common, Sensitive or Purchased)

        

Engineering Costs:

OTHER

Project Managers:

Blue Coat:

Synnex:

Additional Requirements or Obligations:

Accepted and Agreed to by:

 

BLUE COAT SYSTEMS, INC.     SYNNEX CORPORATION By:  

 

    By:  

 

Name:  

 

    Name:   Simon Y. Leung Title:  

 

    Title:   General Counsel and Corporate Secretary Date:  

 

    Date:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

REPAIR SLA

 

B-1